SUPPLEMENT Dated December 9, 2009 To The Prospectus Dated May 1, 2009 For ING Architect Variable Annuity ING GoldenSelect Premium Plus ING GoldenSelect Access ING SmartDesign Advantage ING GoldenSelect DVA Plus ING SmartDesign Signature ING GoldenSelect ESII ING SmartDesign Variable Annuity ING GoldenSelect Landmark ING Equi-Select Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B and Separate Account EQ This supplement updates the prospectus for your variable annuity contract by revising the supplement dated August 18, 2009. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. The ING NASDAQ 100 Index ® Portfolio is not available under your Contract. All references to it in the prospectus, as supplemented, are hereby deleted. Sep Acct B-EQ 1 12/2009
